PER CURIAM.
Defendant has been convicted of the crime of forgery, and now prosecutes an appeal to this court.
It is contended that a fatal variance exists between the allegations of the information and the proof, in this: that it is alleged the forged signature to the check is “Ned Forester,” while the check, upop„its face, shows the signature to be “Ned Forestns. ’ ’ There is no merit in the contention. It is not at all apparent from an inspection of the check that the signature is “Ned Forestns.” It might readily answer to the call of other signatures equally with that of “Forestns.” There was expert testimony tending to show that the signature was “Forester,” and, in addition to that testimony, the jury had the check before them for personal inspection. Under this evidence of the expert, and from personal inspection, the jury, by their verdict, declared the signature was “Forester,” and this court will not disturb that finding of fact. No other point is made by defendant upon his appeal, and for the foregoing reasons the judgment and orders appealed from are affirmed.